EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 1, “each” has been changed to - - the - -.
Claim 14, line 2, “each” has been changed to - - the - -.
Claim 19, line 2, “sensors” has been changed to - - sensor - -.
Claim 19, line 3, “this” has been changed to - - the - -.
Claim 20, line 3, “of the” has been deleted.
Claim 20, line 3, “bearings” has been changed to - - bearing - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim(s) 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including an adjustment member coupled to the mount, the adjustment member actuatable between a retracted state and an extended state for pivoting the flexure element between a first position and a second position with respect to the mount.
	In regards to claim(s) 11 and 17, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including an adjustment member actuatable between a retracted state and an extended state for pivoting the flexure element between a first position and a second position with respect to the mount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656